

Exhibit 10.42


SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (“Agreement”) is made by and
between Darden Restaurants, Inc. and its subsidiaries (the “Company”) and David
C. George (“Employee”). The Company and Employee wish to terminate their
employment relationship and resolve and forever settle any and all matters
between them. In consideration of the mutual promises contained herein, the
Employee and the Company agree as follows:
1.    Last Day of Employment. Commencing on the last day worked, Employee may no
longer perform any services on behalf of the Company and Employee will not make
representations of being an employee, officer, agent, or representative of the
Company for any purpose unless specifically authorized by the Company. However,
Employee does agree to otherwise comply with Paragraph 10 below regarding
continued cooperation. If Employee timely signs and returns this Agreement,
Employee shall be entitled to the benefits and consideration outlined in this
Agreement, subject to the terms hereof. Notwithstanding the foregoing, the
Employee’s Separation Date shall be August 2, 2020 (the “Separation Date”).
2.    Severance Amount.
2.1    The Company shall pay to Employee 78 weeks of severance pay following the
Separation Date, paid in weekly installments of $14,903.85, less all required
taxes and withholdings (“Severance Amount”).
2.2    The Company shall pay to Employee an additional $199.58 per week for 78
weeks, less all required taxes and withholdings (“Severance Amount”). This
amount is intended to act as a subsidy toward any medical premiums or payments
that may be incurred by Employee during the 78 week severance period.
2.3     The Company shall pay to Employee Employee’s target bonus amount under
the Annual Incentive Plan (AIP) for all weeks worked in FY21 plus the 78 week
severance period (“Severance Amount”). The target bonus amount is equal to 100%
of Employee’s base salary as of the Separation Date. This amount will be paid in
August, 2021 and no later than August 13, 2021. Acceptance of this Agreement
constitutes a waiver by Employee of entitlement to all actual (as opposed to
target) AIP amounts.
2.4     The Company also agrees to accelerate the vesting of all of Employee’s
outstanding unvested restricted stock units, stock options, and performance
stock units, to the Separation Date, and to extend the exercisability of all
outstanding stock options until the maximum available term available under the
applicable option award agreements. The timing and terms of payment of the value
of all such units and options remains subject to the provisions of the
applicable equity plans and award agreements, including the expiration of the
applicable performance period related to the performance stock units. Employee
agrees that Employee will not be entitled to any








1

--------------------------------------------------------------------------------




granting of new equity awards for FY21. The provisions of this Section 2.4 shall
be treated as amendments to the applicable underlying equity award agreements. 
In the event this Agreement is not signed by the Separation Date, the Employee
shall not be entitled to receive any Severance Amount. Except as stated above,
payment of the Severance Amount shall begin on the first regular pay day after
the Separation Date or, if later, the first regular pay day after Employee’s
return of all Company property and information as required by Paragraph 7. The
Company’s obligation to pay the Severance Amount due under this Agreement shall
be reduced by (i) severance benefits to which Employee is entitled under any
other plan, agreement, or arrangement with the Company or its affiliates,
(ii) notice pay required to be paid to Employee under applicable legal
requirements, including, without limitation, the Worker Adjustment and
Retraining Notification Act, and (iii) any overpayment from or amount owed to
the Company.
3.    Release by Employee. Employee, on Employee’s own behalf and for Employee’s
spouse, agents, successors, heirs, executors, administrators, and assigns
(collectively, the “Releasors”), hereby irrevocably and unconditionally forever
releases and discharges the Company, its parents, divisions, direct or indirect
subsidiaries and affiliates, and its and their current and former directors,
officers, shareholders, insurers, benefit plans, representatives, agents,
trustees, administrators, attorneys, and employees, and each of their
predecessors, successors, parents, joint ventures, and assigns, (collectively,
the “Releasees”), from any and all manner of existing actual or potential claims
or liabilities, including, but not limited to, any claims arising out of or
related to Employee’s employment and separation from employment with the Company
(including its predecessors, successors, or affiliates), including, but not
limited to, any claims for wages, commissions, bonuses, reimbursements, vacation
pay, allowances, or other compensation, and claim for any benefits under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (except
for claims for vested ERISA benefits), any claims for discrimination,
harassment, or retaliation of any kind or based upon any legally protected
classification or activity, any claim under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, the Worker Adjustment and Retraining Notification Act, any claim for
workers' compensation retaliation, and any federal, state, or local statute,
ordinance, or regulation, as well as any amendments to any such laws; common law
claims or causes of action relating to any claim released, breach of contract or
public policy, defamation, personal or business injury, personal injury not
covered by workers’ compensation benefits, misrepresentation, negligence, fraud,
estoppel, infliction of emotional distress, contribution, indemnification, and
any claims that could have been brought pursuant to the Company’s Dispute
Resolution Process, including those not specifically listed in this Agreement.
This release covers any attorneys’ fees and costs associated with any claim.
This release extends to any claim that the Releasors now have, ever had, or may
hereafter have against any of the Releasees, whether known or unknown, suspected
or unsuspected, up to and including the date of this Agreement. Employee
specifically waives Employee’s right to recover in Employee’s own lawsuit, as
well as the right to recover in a suit








2

--------------------------------------------------------------------------------




brought by any other person or entity on Employee’s behalf or on behalf of a
class of persons in which the Employee is or could be considered a member.
3.1    This Agreement does not waive any claims Employee may have for: (i) lost
wages, bonuses, or benefits owing solely to an improper wage, bonus, or benefit
calculation, (ii) violation by Company of the terms of this Agreement,
(iii) indemnification which Employee may have under Company’s governing
documents, by any agreement, under any applicable law, or otherwise, (iv) vested
ERISA benefits, (v) workers’ compensation benefits (except for a retaliation
claim), and (vi) claims which cannot be released solely by private agreement.
3.2    Employee affirms, by signing this document, that Employee has not
suffered any unreported injury or illness arising from Employee’s employment,
and that Employee has not filed with any federal, state, or local court or
agency any actions or charges against the Releasees relating to or arising out
of Employee’s employment with or separation from the Company. Employee further
agrees that while this release does not preclude Employee from filing a charge
with the National Labor Relations Board (“NLRB”), the Equal Employment
Opportunity Commission (“EEOC”), or a similar state or local agency, or from
participating in any investigation or proceeding with them, Employee does waive
any right to personally recover monies or reinstatement as a result of any
complaint or charge filed against the Company with the NLRB, EEOC, or any
federal, state, or local court or agency, except as to any action to enforce or
challenge this Agreement, or for benefits exempted from this Agreement.
3.3    Employee further agrees that Employee has received all leave benefits and
compensation to which Employee was entitled through the date of this Agreement
and would not otherwise be entitled to payments hereunder. Employee agrees that
Employee was not subjected to any improper treatment, conduct, or actions as a
result of a request for leave, compensation, or reinstatement.
3.4    Employee waives, by signing this Agreement, any and all rights under the
laws of any state that is substantially similar in wording or effect to the
following, which is a waiver under California Civil Code Section 1542: A general
release does not extend to claims that the creditor or releasing party does not
know or suspect to exist in his or her favor at the time of executing the
release and that, if known by him or her, would have materially affected his or
her settlement with the debtor or released party.
4.         Future Employment.  In the event Employee is rehired by the Company
during the period in which the Severance Amount is payable, all obligations by
the Company to continue paying the Severance Amount shall cease. The Company
shall have no obligation, contractual or otherwise, to rehire Employee in the
future.
5.    Employment Verification. Employee agrees to use and/or provide any
prospective employer The Work Number www.theworknumber.com or (800) 367-5690,
Employer Code 11533, as Employee’s sole means of verifying Employee’s employment
with the Company. Should








3

--------------------------------------------------------------------------------




Employee fail to use this sole method to obtain employment verification, the
Company makes no guarantees of any neutral employment reference, and Employee
hereby waives any right to bring any claim against the Company related to the
content of such reference if Employee uses any other or additional means.
6.    No Admission of Liability. Neither this Agreement nor anything contained
in it shall be construed or interpreted as an admission by the Company that it
has in any way violated any federal, state, or local law or any right or
obligation that it may owe or may have owed to Employee. Accordingly, this
Agreement shall not be admissible as evidence against, or admission by, either
party except that the Agreement may be introduced in any proceeding to enforce
or challenge the Agreement. In such an event, the Agreement shall be filed with
the court under seal to the extent practicable.
7.    Confidential/Proprietary Information and Return of Company Property.
Employee understands and agrees that all business records, documents, and
information, in whatever form, whether written or not, pertaining to the
Company’s non-public business activities, are confidential and the property of
the Company (Trade Secrets and Confidential Information). Employee agrees that
Employee will not disclose any of the Company’s Trade Secrets and Confidential
Information to any person or entity not employed, owned by, or otherwise
directly affiliated with the Company, and that any unauthorized disclosures will
cause irreparable harm to the Company. Employee further agrees that Employee is
not entitled to copies, in any form, of such Trade Secrets and Confidential
Information, and that Employee shall immediately return such information, as
well as any other assets, files, designs, data, software, manuals, computers and
related equipment, cell phones, keys and keycards, credit cards, ID badges,
passwords, and any other Company owned or leased items of any nature (regardless
of the medium in which they are contained, and regardless of how they entered
the Employee’s possession or control) that are in the Employee’s possession or
control. Employee shall retain no copies, excerpts, or summaries, in any form,
of any Trade Secrets and Confidential Information, or of any other documents or
tangible things that refer or relate in any way to the Company’s business,
operations, sales, or marketing. Employee understands that Employee shall not be
entitled to the Severance Amount until all such information and property is
returned to the Company, and that the continued possession of such information
and property may subject Employee to legal action by the Company.
8.    Non-Compete. Employee agrees that immediately upon last day worked and for
a period of 78 weeks after the Separation Date, (unless a greater length of time
is provided for in any applicable equity plan or award agreement), if Employee
accepts any employment, serves as a director, contractor, or consultant, or
becomes an owner or investor in or for any Direct Competitor of the Company (or
its affiliates, as applicable), all obligations of the Company to continue
paying the Severance Amount shall cease. For purposes of this Agreement, “Direct
Competitor” means any restaurant owned and/or operated by Bloomin’ Brands, Inc.,
Ruth’s Hospitality Group, Inc., The Cheesecake Factory Incorporated, Brinker
International, Inc., Texas Roadhouse, Inc., and BJ’s Restaurants, Inc.,
including any parent, subsidiary, or affiliated restaurant brand of a Direct








4

--------------------------------------------------------------------------------




Competitor. To the extent a broader definition is contained in an applicable
equity plan or award agreement, such broader definition shall apply to the
portion of the Severance Amount articulated in Section 2.4 of this Agreement.
Employee agrees that Employee will provide the Company’s Chief Human Resource
Officer with written notice if Employee obtains employment during the period of
payment of the Severance Amount. The Company, in its sole and absolute
discretion, will determine if the new employment relationship continues a Direct
Competitor, such that the Company’s obligations to pay any further Severance
Amount shall cease. However, any such discontinuing of severance does not
constitute a waiver or release from any other applicable obligation under this
Agreement and shall not relieve Employee from any liability for any breach of
any other provision of this Agreement.
9.    Non-Solicitation. Employee agrees that immediately upon last day worked
and for a period of 24 months after the Separation Date, Employee agrees not to
employ or offer to employ any officer or employee of the Company or any of its
subsidiaries or affiliated companies, or directly or indirectly encourage any
officer or employee of the Company or any of its subsidiaries or affiliated
companies to leave his or her employment.
Because it would be impossible or impractical to determine the actual damages
suffered by the Company as a result of Employee’s breach of this
non-solicitation section 9, and because the time and expense involved in proving
the actual damage or loss suffered by the Company for such a breach make
liquidated damages appropriate, if Employee breaches the obligations under this
section 9, Employee shall pay to the Company, as liquidated damages, twenty
percent (20%) of the entire amount paid to Employee by the Company under this
Agreement, as well as any associated attorneys’ fees and costs incurred by the
Company to compel the payment of liquidated damages or to seek injunctive relief
in connection with a breach or anticipated breach of this section 9.
10.    Cooperation. Employee agrees that Employee will be available at
reasonable times, intervals, and places for interviews, consultations, internal
investigations, and/or testimony during which Employee will provide to the
Company, or its designated attorneys or agents, any and all information known to
Employee regarding or relating to the Company or Employee's activities on behalf
of the Company pertaining to the subject matter on which his or her cooperation
is sought. Employee agrees to remain involved for so long as any such matters
are pending and/or Employee's cooperation is needed by the Company.
11.    Nondisparagement. Employee represents that Employee has not and agrees
that Employee shall not in any way disparage the Company, including its current,
former, and future owners, officers, directors, and employees, or make or
solicit any comments, statements, or the like to the media or to others that may
be considered to be derogatory or detrimental to the good name or business
reputation of any of those parties or entities.
12.    Confidentiality of Agreement. Employee agrees not to disclose or cause to
be disclosed, either directly or indirectly, to any person or organization
(including but not limited to








5

--------------------------------------------------------------------------------




any current, former or future employee of the Company), other than Employee’s
immediate family and legal and financial advisor(s), or as required by law, any
information regarding the amount of, terms of, or fact of this Agreement
(referred to as “the Confidential Separation Information”) until such time as it
is publically disclosed by the Company. Employee further agrees to cause
Employee’s immediate family, and legal and financial advisor(s) to abide by the
terms of this confidentiality provision, and understands that Employee may be
held liable by the Company for any breach of confidentiality by them.
13.    Breach of Agreement. Employee acknowledges and agrees that the Company
would be irreparably harmed by a violation by Employee of Paragraphs 7, 10, 11,
or 12, and that it would be impractical or extremely difficult to establish
damages by reason of a breach of such paragraphs. Therefore, Employee agrees
that in the event of any such breach or threatened breach, or in any action or
lawsuit for damages as a result of the breach of any provision of this
Agreement, the Company shall be entitled, to the extent permitted by law, to
cease any future severance, equity, or other payments, recover any past
severance, equity, or other payments, and recover all attorneys’ fees and
litigation costs incurred, in addition to any damages or other legal or
equitable relief (including but not limited to temporary restraints and/or
preliminary and/or permanent injunctions). In any such proceeding, the Agreement
may be introduced under seal in order to maintain its confidentiality.
14.    Section 409A Compliance. The Company and Employee intend that all the
benefits and payments provided under this Agreement shall be exempt from, or
comply with, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and any other guidance thereunder
(“Section 409A”). To the extent that any provision of this Agreement is
ambiguous, or is or will be in violation of Section 409A, Employee and the
Company agree to construe or amend this Agreement so that it complies with
Section 409A. Employee is advised to seek tax advice and agrees to assume such
personal tax liability as may be incurred under this Agreement.
It is intended that each installment of any benefits or payments hereunder
constitute a separate “payment” and will qualify for the exemptions from the
application of Section 409A (and any state law of similar effect) as short-term
deferral payments. Specifically, for purposes of applying the exemption to
Section 409A for short-term deferrals, any portion of the severance pay benefit
paid by the later of: (i) 2-½ months following the end of the Company’s taxable
year containing the Separation Date, or (ii) 2-½ months following the end of the
Employee’s taxable year containing the Separation Date shall be exempt from
Section 409A.
Only if the Employee is a specified employee under Section 409A, and only to the
extent a portion of Employee’s Severance Amount is not exempt from Section 409A
pursuant to the above, then, any such remaining Severance Amount or related
benefit due in the first six months following the Separation Date will not be
paid to the Employee until the first payroll date of the seventh month following
the Separation Date. Any such remainder will be paid in a lump sum. Thereafter,
the








6

--------------------------------------------------------------------------------




remainder of an Employee’s Severance Amount or related benefit not exempt from
Section 409A pursuant to the above shall be subject to Section 409A and shall be
payable in installments according to the Company’s normal pay schedule.
15.    Entire Agreement, Modification, and Severability. The Company and
Employee agree that: (a) this constitutes the entire agreement between them,
superseding all prior written and oral agreements; (b) this Agreement may not be
modified, altered, or changed except by a written agreement signed by both
parties; (c) should any term of this Agreement be held to be illegal or
unenforceable, it shall be construed, to the greatest extent possible, in a
manner which shall render it legal, valid, and enforceable; and (d) if any term
of this Agreement is held to be invalid or unenforceable, the remaining terms
shall remain in full force and effect; and the invalidity or unenforceability of
any such term shall have no effect upon, and shall not impair the enforceability
of, any other term of this Agreement.
16.    Controlling Law. The governing law of this Agreement shall be the
substantive and procedural law of the State of Florida, without regard to its
conflict of law provisions. This Agreement shall be interpreted as neutral
between the parties, without regard to any presumptions, inferences, or rules of
construction based upon the authorship of the Agreement.
17.    Voluntary Execution. Employee acknowledges that Employee:
(a)    has carefully read and fully understands all of the terms of this
Agreement;


(b)    understands that by signing this Agreement, Employee is waiving rights
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq. (“OWBPA”), as well as all
rights to all claims described in Paragraph 3 of this Agreement, and that
Employee is not waiving any rights arising after the date that this Agreement is
signed;


(c)
knowingly and voluntarily agrees to all of the terms and to be legally bound by
this Agreement,



(d)    is receiving consideration, including the Severance Amount, in addition
to anything of value to which Employee is already entitled;


(e)     is hereby advised in writing to consult with an attorney prior to
signing this Agreement;


(f)     is being given up to 21 days (which period may be waived by Employee)
from to consider this Agreement before signing it, and








7

--------------------------------------------------------------------------------




understands that no changes to this Agreement will restart the running of this
21-day period;


(g)    is advised that Employee may revoke this Agreement in writing within
seven days of signing it (and not receive the Severance Amount as a result), by
sending written notice of such revocation to the Chief Human Resources Officer,
1000 Darden Center Drive, Orlando, FL 32837, so that it is received by the
Company no later than the eighth day after Employee signed it, and that
therefore, this Agreement shall not become effective, nor shall any severance be
paid, until this seven day revocation period has expired; and


(h)     has not been coerced, threatened, or intimidated in any way into signing
this Agreement.


NOW, THEREFORE, by signing below, the Employee and the Company have executed and
agreed to this Separation Agreement and General Release, freely and voluntarily.
THIS IS A LEGAL AGREEMENT AND RELEASE AND WAIVER OF ALL CLAIMS
READ CAREFULLY BEFORE SIGNING.


/s/ David C. George                     Dated: June 24, 2020
Employee
The Company cannot accept this Agreement prior to June 24, 2020



Company
By: /s/ Matthew R. Broad                    Dated: June 24, 2020












8